Citation Nr: 0612989	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel









INTRODUCTION

The veteran had active service from July 1968 to March 1972.

This appeal arises from a March 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), that 
granted entitlement to service connection for PTSD and 
assigned a 50 percent evaluation from the September 11, 2003 
date of claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on September 11, 2003 to the 
present time, the veteran's service connected PTSD is 
productive of no more than occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD, effective from the September 11, 2003 
date of claim, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2003 statement from Edwin Hoeper, M.D., indicates 
he had examined the veteran in that month and the diagnosis 
was PTSD.  A Global Assessment of Functioning (GAF) score of 
35 was assigned.  The veteran had been married for 23 years 
and he worked for the Post Office as an electrician since 
1989.  The veteran currently suffered from nightmares one 
time a month.  He would wake up 2 to 4 times a night and 
averaged only 6 hours of sleep a night.  Panic attacks 
occurred almost daily.  

Other symptoms included intrusive thoughts, exaggerated 
startle reaction, and hypervigilance.  The veteran did not 
socialize at all and recent memory was severely impaired.  He 
suffered hallucinations in the form of hearing his name 
called, hearing cars driven into his yard, and seeing shadows 
move out of the corner of his eye.  The veteran felt 
depressed most of the time and he had low energy and little 
interest in anything.  He suffered crying spells, was 
irritable, and had feelings of helplessness.  Due to PTSD 
symptoms, it was opined that the veteran was unable to 
sustain social relationships and he suffered a moderate level 
of industrial impairment.  The veteran was on medications and 
he was in psychotherapy. 

On VA psychiatric examination in February 2004, sleep 
impairment was noted.  The veteran described a lot of 
friction at work.  He described being nervous and tense, and 
becoming frustrated over little things at work which led to 
his being argumentative with co-workers and supervisors.  The 
veteran was receiving VA outpatient treatment and was on 
medications as well as seeing a private physician.  

On examination, the veteran was neatly groomed and dressed.  
He behaved normally.  The veteran was pleasant, cooperative 
and polite.  Speech was spontaneous and logical with no 
pressured speech, flight of ideas, or loose associations.  
There was no evidence of hallucinations, delusions, paranoia, 
or ideas of reference.  The veteran was not suicidal or 
homicidal.  Symptoms included low self-confidence, 
nightmares, intrusive thoughts, startle response, and 
hypervigilance.  He tended to isolate himself.  He had 
moderate to moderately severe anxiety and mild to moderate 
depression.  The veteran was oriented times four.  Judgment 
was good and insight was fair.  The impression was PTSD and a 
GAF score of 45 was assigned.  

VA outpatient records show that the veteran was seen in 
January 2004 for sleep impairment and medications were 
adjusted.  In June 2004, he complained of insomnia.  He had 
nightmares and took medication to help alleviate sleep 
impairment.  

The veteran's service-connected PTSD is evaluated as 50 
percent disabling from the September 11, 2003 date of claim 
under the provisions of Diagnostic Code 9411 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Although not all of the symptoms for a 70 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
70 percent evaluation for the veteran's service connected 
PTSD as there is evidence of severe social impairment and 
moderate industrial impairment.  PTSD symptoms include sleep 
impairment, nightmares, intrusive thoughts, irritability, 
depression, anxiety, hypervigilance, exaggerated startle 
reflex, detachment from others, social isolation, and panic.  
These symptoms have persisted despite the administration of a 
course of medications and ongoing individual psychotherapy.

Significantly, the veteran's treating private physician in 
September 2003 provided an opinion to the effect that the 
veteran was unable to sustain social relationships and that 
he suffered from a moderate level of industrial impairment 
due to PTSD symptoms.  The VA examiner in February 2004 
assessed a GAF score of 45 which indicates the presence of 
serious symptoms and represents an individual who has serious 
impairment in social and industrial functioning.  In sum, the 
above psychiatric symptoms and the assessment of social and 
industrial impairment resulting from PTSD more nearly equate 
to a 70 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 100 
percent disabling as the record does not show evidence of 
total occupational and social impairment.  Diagnostic Code 
(DC) 9411 lists a number of symptoms that are indicative of 
an individual who exhibits social and industrial impairment 
at the 100 percent level.  There is no evidence that the 
veteran manifests most of these symptoms.  

On review of the medical record there is no evidence of gross 
impairment in thought processes or communication (on VA 
examination in February 2004 thought processes were normal 
and speech was spontaneous and regular with no evidence of 
pressured speech, flight of ideas or loose associations); 
there is no evidence of persistent delusions or 
hallucinations (hallucinations were denied on VA examination; 
the hallucinations noted on the private medical examination 
were not reported on VA examination or in VA outpatient 
reports and thus cannot be characterized as being 
persistent); there is no evidence of grossly inappropriate 
behavior and there is no history of the veteran being a 
persistent danger to self or others (suicidal and homicidal 
ideation were denied on VA examination); there is no evidence 
of an intermittent inability to perform the activities of 
daily living as the veteran is able to manage his own funds, 
perform at work, continue his family relationships, and he 
was neatly groomed and dressed on VA examination; there was 
no evidence of disorientation to time or place (on VA 
examination the veteran was oriented times four and it was 
noted that judgment was good and insight was fair); and 
although the veteran suffers from some decreased short term 
memory, the record does not show that his memory has 
deteriorated to the point where he has memory loss for the 
names of close relatives, his occupation or his own name.  

It must be stressed that the record shows that the veteran 
has been married for more than 25 years and he works full 
time as an electrician with the post office.  The veteran has 
reported being nervous, tense and frustrated at work which 
has led to his being argumentative with co-workers and 
supervisors; however, despite these symptoms, the veteran has 
successfully been able to maintain full time employment with 
the post office since 1989.  Social impairment is documented 
as being severe as the veteran has no friends or social 
activities, but he has successfully maintained his marriage. 

It is noted that a GAF score of 35 was assigned by the 
private examiner and a GAF score of 45 was assigned on VA 
examination in February 2004.  A score of 35 denotes an 
individual who has some impairment in reality testing or 
communication such as speech being illogical, obscure or 
irrelevant or one who neglects his family, and is unable to 
work.  The private and VA reports of examination and the VA 
outpatient treatment reports do not support the above listed 
examples of an individual who has symptoms that are 
indicative of a GAF score of 35.  A GAF score of 45 denotes 
an individual with serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social and occupational functioning such as 
having no friends and being unable to keep a job.  The 
private and VA reports of examination and the VA outpatient 
treatment reports do not support the presence of serious 
impairment in industrial functioning, but the record does 
underscore an individual who has serious impairment in social 
functioning.  As a result, the Board concludes that the 
record demonstrates that the veteran suffers from severe 
social impairment and moderate industrial impairment.  

In sum, the evidence underscores the presence of social and 
industrial impairment due to PTSD symptoms that support a 70 
percent, not a 100 percent disability evaluation.  
Accordingly, the Board finds that the evidence supports the 
assignment of a 70 percent evaluation, but no more, from the 
date of the claim on September 11, 2003.  As this 
determination encompasses the entire period of time under 
adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 100 percent rating is assignable 
when symptoms of a mental disorder cause total occupational 
and social impairment, but the medical evidence does not 
support such an assessment (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the new 70 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in September 2003 prior to the initial AOJ decision 
granting service connection in March 2004. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in September 2003 and May 2004 as well 
as a statement of the case in September 2004, which notified 
the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability for the service connected PTSD.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA outpatient treatment 
records and a report from the veteran's private physician 
have been obtained, and it is further noted that he has not 
requested a personal hearing in support of his claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in February 2004.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From September 11, 2003, entitlement to a 70 percent rating 
for the service connected PTSD is granted, subject to the law 
and regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


